Exhibit 99.1 NEWS RELEASE (Integrys Energy Group, Inc. Letterhead) Integrys Energy Group, Inc. 130 East Randolph Drive Chicago, IL 60601 www.integrysgroup.com Contacts:Steven P. Eschbach, CFA Vice President – Investor Relations Integrys Energy Group, Inc. (312) 228-5408 INTEGRYS ENERGY GROUP REPORTS 2007 SECOND QUARTER FINANCIAL RESULTS Chicago, IL – August 8, 2007 – Integrys Energy Group, Inc. (NYSE:TEG), an operator of regulated natural gas and electric utilities and nonregulated energy related business units, today announced the following results for the quarter and six months ended June 30, 2007. OVERVIEW · Integrys Energy Group incurred a net loss of $16.4 million, or $0.22 per diluted share, in the second quarter of 2007 compared with income available for common shareholders of $34.9million, or $0.83 per diluted share, for the same quarter in 2006.Year-to-date, Integrys Energy Group generated $123.0 million in income available for common shareholders in 2007, or $1.83 per diluted share, compared with $95.0 million, or $2.30 per diluted share, in 2006. · Integrys Energy Group incurred a net loss of $0.27 per diluted share from continuing operations – adjusted in the second quarter of 2007 compared with earnings of $0.63 per diluted share from continuing operations – adjusted in the comparable quarter in 2006.When calculating earnings per diluted share from continuing operations – adjusted, no adjustments were made for non-cash mark-to-market gains or losses related to energy contracts.Reported and adjusted results include $0.39 per diluted share (after tax) of non-cash mark-to-market losses on derivative instruments primarily used to protect the economic value of electric and natural gas supply contractsin the nonregulated energy services subsidiary during the second quarter of 2007 and $0.22per diluted share after tax loss in the comparable quarter in 2006.See the attached “Diluted Earnings Per Share Information – Non-GAAP Financial Information” for a reconciliation of diluted earnings per share from continuing operations to diluted earnings per share from continuing operations – adjusted.The management of Integrys Energy Group believes that diluted earnings per share from continuing operations – adjusted is a useful measure for providing investors with additional insight into the company’s operating performance because it eliminates the effects of certain items that are not comparable from one period to the next. Integrys Energy Group, Inc. Reports 2007 Second Quarter Financial Results August 8, 2007 Page 2 · Integrys Energy Group recorded a $15.2 million, or $0.20 per diluted share, after tax net loss from synthetic fuel activities in the second quarter of 2007, compared with $8.5million, or $0.20 per diluted share, of after tax net income in the second quarter of 2006.Generally accepted accounting principles (GAAP) require our year-to-date interim effective tax rate to reflect our projected annual effective tax rate.As a result, we estimate the effective tax rate for the year and, based upon year-to-date pre-tax earnings, we record tax expense for the period to reflect the projected annual effective tax rate.Accordingly during the quarter ended June 30, 2007, we recorded a partial reversal of Section 29/45K federal tax credits recognized during the previous quarter in 2007 of about $12.6 million.Section 29/45K federal tax credits recognized during the quarter ended June 30, 2006, were $3.1 million.Pre-tax gains on derivative instruments used to protect the value of the Section 29/45K federal tax credits were $0.2 million for the quarter ended June 30, 2007, compared with $14.3 million for the quarter ended June 30, 2006. · Integrys Energy Group also recorded a 22%, or $2.2 million pre-tax ($1.3 million after-tax), quarter-over-quarter increase in equity earnings from the company’s 32.4% ownership interest in American Transmission Company (ATC), recording $12.0 million of pre-tax ($7.2 million after tax) equity earnings during the second quarter of 2007 compared with $9.8 million pre-tax ($5.9 million after tax) equity earnings for the same period in 2006. · Second quarter 2007 financial results also included: q $3.2 million in after-tax expenses, or $0.04 per diluted share, related to the impact of certain purchase accounting adjustments associated with the Peoples Energy merger. q $1.4 million in after-tax expenses, or $0.02 per diluted share, related to external transition costs to achieve merger synergy savings associated with the Peoples Energy merger. “During the second quarter of 2007, we continued to make progress on our key goals, which include integrating the Peoples Energy organization, managing our regulatory initiatives in Illinois, continuing to manage our major construction projects on schedule and on budget, and divesting of our oil and natural gas production business,” stated Larry Weyers, Integrys Energy Group’s President and Chief Executive Officer. “We were disappointed that our reported results were impacted by higher purchased power costs and increased maintenance expenses at our electric utility, and non-cash mark-to-market losses related to timing of income recognition at our nonregulated operations.As we progress through this transition year, we remain focused on our goals and optimistic about our opportunities.We continue to deliver on our strategy of providing a high level of service to our customers, maintaining a strong balance sheet, and engaging a talented employee base.By concentrating on these strategies, we believe that we will continue to enhance our operations and deliver long-term value to our shareholders.” Integrys Energy Group, Inc. Reports 2007 Second Quarter Financial Results August 8, 2007 Page 3 SECOND QUARTER SEGMENT OVERVIEW Segments IntegrysEnergy Group's Electric Utility segment includes the regulated electric utility operations of two wholly owned utility subsidiaries, Wisconsin Public Service Corporation and UpperPeninsula Power Company. The Natural Gas Utility segment consists of the regulated natural gas utility operations of The Peoples Gas Light and Coke Company (Peoples Gas), Wisconsin Public Service Corporation, Minnesota Energy Resources Corporation, Michigan Gas Utilities Corporation, and North Shore Gas Company. IntegrysEnergy Services is a diversified nonregulated energy supply and services company serving commercial, industrial, and wholesale customers and aggregated groups of residential customers.Its principal market is the northeast quadrant of the United States and adjacent portions of Canada, Texas, the Midwest and western United States.Its principal operations are in Colorado, Illinois, Maine, Michigan, New York, Ohio, Texas, Virginia, and Wisconsin in the United States and Alberta, Ontario, and Quebec in Canada.Integrys Energy Services also owns and operates nonregulated electric generation facilities. Integrys Energy Group’s Oil and Gas segment includes the nonregulated Peoples Energy Production Company.See “Discontinued Operations” below. The Holding Company and Other segment includes the operations of IntegrysEnergy Group’s holding company and the non-utility activities of Peoples Gas, WisconsinPublic Service, UpperPeninsula Power, Minnesota Energy Resources, Michigan Gas Utilities, and North Shore Gas.Equity earnings from the company’s investments in the American Transmission Company (ATC) and Wisconsin River Power Company are also included in the Holding Company and Other Segment. Discontinued Operations In connection with the February 21, 2007, merger with Peoples Energy, Integrys Energy Group announced its intent to divest Peoples Energy Production, its oil and natural gas production business.The divestiture will allow Integrys Energy Group to focus on its core businesses, reduce external financing requirements, and reduce Integrys Energy Group's risk profile.It is anticipated that the divestiture will be completed by the end of 2007.During the quarter ended June 30, 2007, the oil and gas segment recorded after-tax earnings of $24.0 million as a component of discontinued operations.As required by GAAP, because of the held for sale status of this business, Peoples Energy Production’s earnings reflect no depreciation, depletion, or amortization expense. Integrys Energy Services sold WPS Niagara Generation, LLC and Sunbury Generation, LLC within the last 12 months.During the second quarter of 2006, these entities recorded after-tax losses of $6.2 million, which is reflected in discontinued operations. Integrys Energy Group, Inc. Reports 2007 Second Quarter Financial Results August 8, 2007 Page 4 SECOND QUARTER FINANCIAL RESULTS The following table depicts income available for common shareholders and revenue for the three and six months ended June 30. Income Available for Common Shareholders and Revenue For the Quarters Ended June 30, 2007 and June 30, 2006 Income (Loss) Revenue Segment 2007 (inmillions) 2006 (inmillions) 2007 (inmillions) 2006 (inmillions) Electric Utility $ 15.0 $ 23.4 $ 305.2 $ 262.4 Natural Gas Utility (4.0 ) (7.5 ) 417.8 95.6 Integrys Energy Services (44.0 ) 13.4 1,648.4 1,130.4 Oil and Gas 22.8 - - - Holding Company and Other (6.2 ) 5.6 3.1 0.3 Intersegment Eliminations - - (12.8 ) (13.4 ) Total Integrys Energy Group $ (16.4 ) $ 34.9 $ 2,361.7 $ 1,475.3 Income Available for Common Shareholders and Revenue For the Six Months Ended June 30, 2007 and June 30, 2006 Income (Loss) Revenue Segment 2007 (inmillions) 2006 (inmillions) 2007 (inmillions) 2006 (inmillions) Electric Utility $ 31.5 $ 38.9 $ 604.4 $ 518.8 Natural Gas Utility 31.2 (0.8 ) 1,099.6 288.6 Integrys Energy Services 35.7 50.5 3,423.8 2,688.2 Oil and Gas 30.8 - - - Holding Company and Other (6.2 ) 6.4 6.0 0.6 Intersegment Eliminations - - (25.5 ) (25.2 ) Total Integrys Energy Group $ 123.0 $ 95.0 $ 5,108.3 $ 3,471.0 Electric Utility Segment Earnings Electric utility pre-tax margins rose 0.8% to $144.8 million during the second quarter of 2007, compared with $143.6 million for the comparable quarter in 2006.The increase in the electric utility margin was driven by increased volumes and a higher quarter-over-quarter margin at Upper Peninsula Power Company, primarily related to its retail electric rate increase effective June 28, 2006.At the same time, Wisconsin Public Service's electric utility margin decreased $0.6 million (0.5%).The decrease in Wisconsin Public Service's margin was driven by fuel and purchased power costs that were higher than what was recovered in rates during the quarter ended June 30, 2007, compared with fuel and purchased power costs that were less than what was recovered in rates during the same quarter in 2006.For the quarter ended June 30, 2007, Integrys Energy Group, Inc. Reports 2007 Second Quarter Financial Results August 8, 2007 Page 5 fuel prices and purchased power costs were above what was projected in the 2007 rate case primarily due to higher commodity costs and unplanned plant outages.Three unplanned outages took place at the Weston 3 generation station, which accounted for about $5million of the pre-tax increase in purchased power costs.On a per-unit basis, fuel and purchased power costs were approximately 25% higher during the three months ended June30, 2007 compared with the same period in 2006.Wisconsin Public Service’s margin was positively impacted by its retail electric rate increase effective January 12, 2007.During the 2007 second quarter, sales volume rose 3.8% compared with the same period in 2006, primarily due to favorable weather conditions resulting from a 65.9% quarter-over-quarter increase in cooling degree days and a 9.1% quarter-over-quarter increase in heating degree days, which positively impacted margins by approximately $4 million. Maintenance expenses rose $5.9 million at the electric utility operations in the 2007 second quarter due to major overhauls and unplanned outages.During the second quarter of 2007, the Weston 2 generation facility and the De Pere Energy Center completed their scheduled major overhauls, which generally take place every five years.Even though maintenance expenses were up, the majority of the costs was anticipated in our 2007 rate case filing and will be recovered in Wisconsin Public Service’s electric rates.Since recovery of these costs occurs throughout 2007, the impact on pre-tax income relating to the increase in maintenance costs in the second quarter should reverse by year-end as related revenues are recognized.The repairs at Weston 3 were completed during the second quarter. Higher transmission rates to support infrastructure improvements in the Midwest Independent System Operator (MISO) that we expect will afford our customers access to less expensive energy in the future, increased electric transmission expenses by $4.9 million compared with last year’s second quarter. Interest expense rose in the 2007 second quarter, primarily due to the recent issuance of $125million in long-term debt to support Wisconsin Public Service’s construction program. Earnings at the electric utility declined $8.4 million to $15.0 million for the quarter ended June30, 2007, from $23.4 million for the comparable quarter in 2006.The decrease in electric utility earnings was driven by a $9.6 million decrease in Wisconsin Public Service’s electric utility earnings, from $23.7 million for the quarter ended June 30, 2006, to $14.1 million for the quarter ended June30, 2007.Upper Peninsula Power experienced a slight increase in electric utility earnings primarily due to its approved retail electric rate increase.As discussed above, Wisconsin Public Service’s earnings were negatively impacted by fuel and purchased power costs that were higher than what was recovered in rates during the quarter ended June 30, 2007, as well as increased maintenance costs.Fuel and purchased power costs are forecasted to be lower than what will be recovered in rates during the second half of the year, which should have a positive impact on electric utility earnings during that period.Also, the increase in maintenance costs for the planned outages was recorded as costs were incurred, while rate recovery for these costs occurs over the entire year (mainly during the third quarter cooling season).Therefore, the majority of rate recovery related to the increase in maintenance costs for the planned outages is expected to occur during the second half of the year, positively impacting earnings during that period. Integrys Energy Group, Inc. Reports 2007 Second Quarter Financial Results August 8, 2007 Page 6 Natural Gas Utility Segment Earnings Natural gas utility pre-tax margins increased $111.0million to $144.6 million during the second quarter of 2007, compared with $33.6 million for the same quarter in 2006.Approximately $99million was contributed by Peoples Gas and North Shore Gas and about $8million was added by the natural gas distribution operations in Minnesota.The margin at the natural gas distribution operations in Michigan was basically flat with last year’s second quarter margin.Wisconsin Public Service’s margin was up approximately $4 million due to higher volumes as well as the impact of approved retail natural gas rate increases (effective January12, 2007).The higher volumes were due, in part, to favorable weather conditions, which added approximately $1million to Wisconsin Public Service’s natural gas margin.Please see the attached “Supplemental Quarterly Financial Highlights” for detailed information on volume increases. During the seasonally weak second quarter, the increased margins were offset by operating costs associated with the recently acquired operations and increased interest expense resulting from the added debt levels due to the acquisitions of Peoples Gas and North Shore Gas and the natural gas distribution operations in Minnesota.Financial results at the natural gas segment benefited from a change in the segment’s annual effective tax rate.The results from the natural gas distribution operations in Wisconsin improved approximately $2million during the second quarter of 2007.Wisconsin Public Service recognized a loss of $0.2million in the second quarter of 2007, compared with a loss of $2.2 million in the comparable quarter last year.The combined quarter-over-quarter loss from Michigan Gas Utilities and Minnesota Energy Resources did not change significantly.Peoples Gas and North Shore Gas incurred a combined loss of approximately $3.1million, or $0.04 per diluted share, during the second quarter of 2007. Overall, natural gas utility operations improved $3.5 million in the second quarter of 2007 compared with the second quarter of 2006.The natural gas utility operations incurred a net loss of $4.0million during the seasonally weak second quarter of 2007, compared with a net loss of $7.5million for the comparable quarter in 2006. Integrys Energy Services Segment Earnings During the second quarter, Integrys Energy Services focused on making significant progress on integrating the Peoples Energy nonregulated operations and positioning itself for future growth. The integration for these operations is anticipated to be substantially completed by the end of the third quarter of this year. The second quarter 2007 reported results of Integrys Energy Services were significantly impacted by mark-to-market gains and losses.The chart below is a summary of mark-to-market activity for 2007 and 2006. Integrys Energy Group, Inc. Reports 2007 Second Quarter Financial Results August 8, 2007 Page 7 Quarter-to-Date 2007 2006 Change Pre-tax mark-to-market gains and losses Natural gas Retail $ 4.5 $ 8.6 $ (4.1 ) Wholesale (3.9 ) (13.9 ) 10.0 Total natural gas 0.6 (5.3 ) 5.9 Electric and Other Retail (29.8 ) (4.9 ) (24.9 ) Wholesale (20.4 ) (5.0 ) (15.4 ) Oil option activity 0.2 14.3 (14.1 ) Total electric and other (50.0 ) 4.4 (54.4 ) Total pre-tax mark-to-market gains and losses $ (49.4 ) $ (0.9 ) $ (48.5 ) Total electric and other pre-tax margins decreased by $60.2 million for the quarter ended June30, 2007, compared with the same period in 2006. The pre-tax margin for wholesale electric operations declined by $22.1 million in the 2007 second quarter and was primarily driven by a decrease in net realized and unrealized gains related to trading activities used to optimize the value of the nonregulated merchant generation fleet and customer supply portfolios.Proprietary trading margin activity was less in 2007, primarily due to decreased electric price volatility, an emphasis on wholesale electric power structured transactions, and personnel changes that occurred in the third quarter of 2006.As a result, we have restructured our trading operation into two regional offices—one with an eastern trading focus on the Mid-Atlantic and Northeast regions and one with a western trading focus on the Midwest and West regions.Offsetting these items were realized gains from origination contracts involving the sale of energy through structured transactions to wholesale customers in the Midwest and Northeastern United States, resulting in a $3.5 million increase in pre-tax wholesale margins, as Integrys Energy Services continues to expand its wholesale origination capabilities.Origination activities are defined as transactions tied directly to customers (e.g., structuring a product to meet the specific needs of a provider to end-use customers or a purchase from a generator of energy that supplies our portfolio of needs) versus trading activities that are not tied directly to customers (e.g., energy is traded to take advantage of opportunities with our supply and generation portfolios, which is referred to as proprietary trading). Retail electric mark-to-market activity was responsible for a $24.9 million decrease in pre-tax margin as a result of a change from $4.9 million in mark-to-market losses recognized on retail electric customer supply contracts in the second quarter of 2006 to $29.8 million of mark-to-market losses recognized on such contracts in the second quarter of 2007.The application of derivative accounting rules to customer supply contacts requires that derivative instruments be marked to market without a corresponding mark-to-market offset related to the customer sales contracts, which are not considered derivative instruments, resulting in this type of earnings volatility.These mark-to-market gains and losses vary each period and will ultimately reverse as the related customer sales and supply contracts settle. Integrys Energy Group, Inc. Reports 2007 Second Quarter Financial Results August 8, 2007 Page 8 Mark-to-market and realized gains on derivative instruments used to protect the value of a portion of Integrys Energy Services’ Section 29/45K federal tax credits in 2006 and 2007 resulted in a $14.1 million decrease to electric and other pre-tax margins and was related to mark-to-market gains on oil options of $0.2 million in the second quarter of 2007 compared with mark-to-market and realized gains on oil hedges of $14.3 million in the same period in 2006.These derivative instruments have not been designated as hedging instruments and, as a result, changes in the fair value are recorded currently in earnings. Integrys Energy Services’ natural gas pre-tax margin increased $4.4 million for the quarter ended June30, 2007, compared with the same period in 2006. The natural gas storage cycle had a $1.8 million positive quarter-over-quarter impact on the natural gas margin.The natural gas storage cycle had a $2.1 million positive impact on natural gas margin for the quarter ended June 30, 2007 compared with a $0.3 million positive impact on margin for the same period in 2006.At June 30, 2007, there was a $2.5 million difference between the market value of natural gas in storage and the market value of future sales contracts (net unrealized loss) related to the 2007/2008 natural gas storage cycle.This $2.5million difference between the market value of natural gas in storage and the market value of future sales contracts related to the 2007/2008 natural gas storage cycle is expected to vary with market conditions, and will reverse entirely and have a positive impact on earnings when all of the natural gas is withdrawn from storage. Other natural gas mark-to-market activity resulted in a $4.1 million increase in natural gas pre-tax margin, with a significant portion relating to changes in the fair market value of basis swaps used to mitigate market price risk associated with natural gas transportation contracts and certain natural gas sales contracts, as well as swaps used to mitigate market price risk related to certain natural gas storage contracts.Earnings volatility results from the application of derivative accounting rules to the basis and other swaps (requiring that these derivative instruments be marked-to-market) without a corresponding mark-to-market offset related to the physical natural gas transportation contracts, the natural gas sales contracts, or the natural gas storage contracts (as these contracts are not considered derivative instruments).Therefore, no gain or loss is recognized on the transportation contracts, customer sales contracts, or natural gas storage contracts until physical settlement of these contracts occurs. Financial results at Integrys Energy Services decreased $57.4milion, from earnings of $13.4million for the quarter ended June 30, 2006, to a loss of $44.0 million for the same quarter in 2007.These results were driven by a $55.8 million ($33.5million after-tax) decrease in margin (discussed above), largely the result of mark-to-market activity due to a decrease in market-to-market gains on derivative instruments primarily used to protect the economic value of retail electric and natural gas supply contracts and Section 29/45K tax credits.These retail electric and natural gas supply contracts protect the economic value of customer sales contracts.The ultimate margin related to these supply and customer sales contracts will be recognized when the energy is delivered.Until that time, the fluctuation in the value of the derivative supply contracts will be reflected in future periods.In addition, operating and maintenance expenses increased $27.7 million ($16.6 million after-taxes), driven by operating and maintenance expenses incurred at Peoples Energy’s nonregulated companies, business expansion activities, and a $9.0 million pre-tax gain on the sale of Integrys Energy Services’ Kimball storage field recognized in the second quarter of 2006.Tax credits related to Integrys Energy Services’ ownership interest in a synthetic fuel production facility also contributed a Integrys Energy Group, Inc. Reports 2007 Second Quarter Financial Results August 8, 2007 Page 9 $15.7 million decrease in earnings.Partially offsetting these items, miscellaneous income had a $9.1 million ($5.5 million after-tax) favorable quarter-over-quarter impact on earnings.Integrys Energy Services also recognized a $6.2million after-tax loss from discontinued operations in the second quarter of 2006. Integrys Energy Services continues to build its operations and customer base as denoted by the increases in its forward book.Forward contracted electric sales volumes at Integrys Energy Services rose to 82.4 million megawatt-hours at the end of the second quarter of 2007, compared with 36.0 million megawatt-hours at the end of the second quarter of 2006.Forward contracted natural gas sales volumes rose to 555.3 billion cubic feet on June 30, 2007, compared with 430.2billion cubic feet on June30, 2006.The increase in volume was driven largely from growth in customer-based retail and wholesale origination activities, including the company's expansion into new markets in Texas, Illinois, western United States, and ramp-up of activity in the Midwest and Northeast.The merger with Peoples Energy Corporation contributed approximately 8% of the natural gas forward contracted volume and 8% of the electric forward contracted volume.Approximately 65% of both the natural gas and electric forward volumes at June 30, 2007, are contracted to be delivered within one year. See the attached “Integrys Energy Services Supplemental Gross Margin Detail” schedule for more information.Detailed explanations related to the change in Integrys Energy Services’ margin and more information on Section 29/45K tax credits will be available in Integrys Energy Group’s Form10-Q that we expect to file with the Securities and Exchange Commission today. Holding Company and Other Segment Earnings The Holding Company and Other segment produced a net loss of $6.2 million during the second quarter of 2007, compared with earnings of $5.6 million in the comparable quarter in 2006.This decrease is primarily due to a $13.4 million ($8.0 million after-tax) increase in interest expense associated with higher debt levels assumed in the merger with Peoples Energy, an increase in short-term and long-term borrowings required to fund the acquisition of the natural gas distribution operations in Minnesota, and increased working capital requirements at the nonregulated operations.Operating expenses were also negatively impacted in the second quarter of 2007 by severance accruals and relocation payments associated with the Peoples Energy merger, which was effective on February 21, 2007.Last year’s second quarter results included a $6.2 million ($3.7million after-tax) gain on the sale of Integrys Energy Group’s interest in the Guardian Pipeline, LLC. Integrys Energy Group also recorded a 22%, or $2.2 million pre-tax ($1.3 million after tax), quarter-over-quarter increase in equity earnings from the company’s 32.4% ownership interest in ATC, recording $12.0 million of pre-tax ($7.2 million after tax) equity earnings during the second quarter of 2007 compared with $9.8 million pre-tax ($5.9 million after tax) equity earnings for the same period in 2006. Average Shares of Common Stock Diluted earnings (loss) per share was impacted by the items discussed above as well as an 80% increase (or 33.8 million shares) in the weighted average number of outstanding shares of Integrys Energy Group, Inc. Reports 2007 Second Quarter Financial Results August 8, 2007 Page 10 Integrys Energy Group's common stock for the quarter ended June 30, 2007, compared with the same quarter in 2006.Integrys Energy Group issued 31.9 million shares on February 21, 2007, in conjunction with the merger with Peoples Energy and also issued 2.7million shares of common stock in May 2006 when it elected to settle its forward equity agreement with an affiliate of J.P. Morgan Securities, Inc.Additional shares were also issued under the Integrys Energy Group, Inc. Stock Investment Plan and certain stock-based employee benefit plans. EARNINGS FORECAST Integrys Energy Group continues to manage its portfolio of businesses to achieve long-term growth in its utility and nonregulated operations, while maintaining an emphasis on regulated growth.The company’s emphasis on regulated growth has been demonstrated by the merger with Peoples Energy Corporation, ongoing expansion of its generation fleet, as well as the acquisition of retail natural gas distribution operations in Michigan and Minnesota during 2006.In all of the company’s business units, financial tools commonly used in the industry are used to help mitigate risk for the benefit of both shareholders and customers.Also, the company’s asset management strategy continues to deliver shareholder return from certain asset transactions.The company’s long-term diluted earnings per share growth rate target remains at 6% to 8% on an average annualized basis, with fluctuations in any given year that may be above or below that target range. The company anticipates generating earnings per diluted share in 2007 in the range of $3.53 and $3.98 diluted earnings per share, which includes discontinued operations.This guidance assumes normal weather conditions for the remainder of 2007, the availability of generation units, the merger impacts relating to transition costs and purchase accounting adjustments, and the completion of asset management sales.It also includes between $0.83 and $1.18 per diluted share from Peoples Energy Production Company, which will be reflected in discontinued operations and is dependent on the timing of the divestiture which is expected to be completed by the end of 2007.Additionally, the diluted earnings per share guidance does not include the impact of mark-to-market activity, except for certain mark-to-market activity related to business originating prior to 2007, which will be completed in 2007. The projected guidance range for 2007 diluted earnings per share from continuing operations
